Citation Nr: 1807989	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-23 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserves from December 1980 to January 2012, with periods of active duty from December 1980 to May 1981; January 2004 to September 2004; October 2004 to February 2005; and May 2005 to September 2006.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2017 hearing, the Veteran testified that he had served on active duty for periods other than those documented in the record.  The record appears to show service treatment records over periods from 1988 to 1992, but there is no documentation that the Veteran served on active duty during that time.  Before proceeding any further, the Board finds it necessary to allow the Veteran to identify any undocumented periods of service and to allow the RO to obtain records related to that service. 

The Veteran also testified that he sought treatment from private medical providers from 2007 to 2009 before turning to VA for his primary medical care.  Any medical records from that time period may provide information that would be helpful for deciding the claim.  The RO should give the Veteran an opportunity to identify any private medical treatment that is not of record, to include from 2007 to 2009, and attempt to obtain records of that treatment. 

Finally, the Board has determined that another medical opinion is necessary regarding the Veteran's hypertension.  The Veteran claims that he was first told he had hypertension in December 2004, after he injured his sternum doing push-ups.  

A VA examination dated August 2013 indicates that the date of diagnosis for hypertension is 2013, despite the fact that service treatment records clearly show the Veteran received treatment and medication for hypertension as early as May 2004 and indicated that he had high blood pressure on a February 2004 physical fitness assessment.  

In a February 2014 VA examination, the examiner states that the date of diagnosis for hypertension was 2003, but continues to state that hypertension was incurred in service because the Veteran had documented hypertension and was on hypertension medication during service.  The examiner then states that hypertension was not aggravated beyond its natural course during service.  This is logically inconsistent and does not provide an appropriate explanation for the conclusion.  If hypertension was diagnosed in 2003, then its onset would have predated service.  Furthermore, there is no clear indication in the record of when hypertension was first diagnosed.  If the examiner has a medical rationale for a diagnosis that predates service, that rationale must be clearly explained.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

On remand, a new medical opinion is necessary to provide clarification about the diagnosis of hypertension and whether it predated, was incurred in, or was aggravated by service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran has indicated that he served on active duty during periods that are not documented in the record.  Allow the Veteran the opportunity to identify any undocumented periods of service and arrange to obtain records of the Veteran's service, to include his military personnel record.  If these documents cannot be obtained, provide a formal explanation as to why. 

2.  Ask the Veteran to provide a release for relevant records of treatment from the private care provider from which he received treatment from 2007 to 2009, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  Obtain any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Obtain copies of any records of treatment at VA medical facilities since May 2016.  The evidence obtained, if any, should be associated with the claims file.

4.  After the foregoing development has been completed to the extent possible, arrange to have a new medical opinion provided regarding the etiology of hypertension.  The entire claims file, to include a copy of this remand, should be provided to the examiner tasked with providing the opinion.  The examiner should answer the following: 

a)  Identify the date at which the Veteran's symptoms first met the criteria for a diagnosis of hypertension.  If it is not possible to provide a date of diagnosis, explain why and identify the first date that hypertension is indicated by the record. 

b)  If the first diagnosis of hypertension occurred after the Veteran's separation from service, is it at least as likely as not (that is, a 50 percent likelihood or greater) that hypertension was incurred in or caused by the Veteran's active duty service? 

c)  If it is not possible to provide a date of diagnosis for hypertension, is there clear and unmistakable evidence to demonstrate that hypertension began at a time during which the Veteran was not serving on active duty?  

d)  If diagnosed hypertension began prior to the Veteran's active duty service, is it at least as likely as not that it was aggravated beyond its natural progression by an in-service event, injury, or illness? 

In answering these questions, please address the following as well as any other relevant points: 

* A March 2000 "Fitness Test Screening" on which the Veteran checked "No" when asked whether he had high blood pressure not currently treated. 

* An August 2003 "Med Tech Review" form that did not identify any highlights on the Veteran's health risk assessment. 

* A February 2004 Fitness Screening Questionnaire on which the Veteran indicated that he had the risk factor of high blood pressure that was not controlled

* A May 2004 Memorandum for the Veteran's medical provider alerting the physician that the Veteran was not cleared to perform exercise. 

* A May 2004 service treatment record note that show the Veteran's blood pressure reading as 150/120. 

* A letter to the Veteran's physician, undated but printed on May 18, 2004, notifying the physician of the Veteran's hypertension and asking for an evaluation for duty. 

* A June 2004 "Med Tech Review" form that lists the Veteran's high blood pressure and medications. 

* An August 2004 note in the Veteran's service treatment record that documents hypertension, controlled with medication. 

* A November 2004 service treatment record note that documents systemic hypertension

* The Veteran's contention during his February 2017 Board hearing that he recalls being told about a hypertension diagnosis in December 2004.

The examiner should set forth all opinions, along with complete rationale for the conclusions reached, in a printed report.  Complete rationale should include an identification of the evidence used to reach any conclusion and the medical significance of such evidence.  If the examiner determines that the absence of evidence is medically significant, he or she should explain the reasoning for its significance.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




